Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. US 15/761,216, filed on 03/19/2018.

Information Disclosure Statement
	The information disclosure statement (IDS) was submitted on 03/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a plurality of supply management modules” recited in claims 7 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claim 1 is objected to because of the following informalities:
In claim 1, line 11, “the acceleration module” should read -- the acceleration measurement module -- 
Appropriate correction is required.  

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of modules”, “an acceleration measurement module”, “a further functional module”, “a plurality of infrastructure modules” and “a signal evaluation unit” in claims 1 and 9; “a plurality of supply management modules” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


	Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greissler et al. (DE 10064420, hereinafter referred to as “Greissler”) (cited in IDS dated 03/23/2020). 
Regarding Claim 1, Greissler teaches a sensor set for bearings (Para 0004, “a bearing”), comprising: a plurality of modules (Fig. 1, measuring element 1), wherein the modules comprise: 
an acceleration measurement module (Fig. 1, a measuring element 1) for measuring an acceleration which occurs on an oscillating component of the bearing, which acceleration measurement module is configured to output an acceleration measurement signal (Para 0024; Para 0027, “each measuring element (1) can comprise, for example, one, two, three, four or more converters (5) which optionally serve for the continuous detection of physical variables of the base body or bodies (2).
These physical variables are, for example, the acceleration of a base body (2) and/or the temperature of a base body (2) or the environment. Alternatively or additionally, these physical quantities can also be … the vector (g) of the gravitational acceleration and/or one or several angles of rotation β around one or more body axes (x, y, z)”’ Para 0031); 
a further functional module (Fig. 1, measuring element 1) for measuring a bearing state variable other than acceleration (Para 0027, “each measuring element (1) can comprise, for example, one, two, three, four or more converters (5) which optionally serve for the continuous detection of physical variables of the base body or bodies (2)”; Para 0049, “The base body (2) can, for example, be in the form of a bearing …”), wherein the acceleration module and the further functional module each have a compatible electrical interface (Fig. 1, internal bus system 3) and a compatible shape such that the acceleration measurement module and the further functional module are interchangeable in a bearing installation space; and 
a plurality of infrastructure modules (Fig. 1; 4-12) for realizing communication tasks or for storing or processing pre-specified or recorded data (Para 0033, “the application programs stored in a memory (9)”), wherein the infrastructure modules each have an electrical interface (Fig. 1, internal bus system 3) such that they are interoperable with each of the acceleration measurement module and the further functional module, and wherein at least one of the infrastructure modules (Figs. 1 and 2, evaluation units 4 and computing unit 7) is a signal evaluation unit (Fig. 1, evaluation units 4) for evaluating the acceleration measurement signal (Para 0026; Para 0053 -0054 , “the at least one evaluation unit (4) and/or the internal bus system (3) can have one, two, three, four or more data processing units ( 12) include …. data processing unit (12) is used, for example, to calculate combined events and/or events related to individual measuring elements”; Para 0056, “… the decentralized detection and evaluation of temperatures and/or physical events …”).

Regarding Claim 2, Greissler teaches the acceleration measurement module comprises an acceleration sensor element (Para 0001, “a modular sensor for adaptive, task-oriented feature measurement”; Para 0027, “…each measuring element (1) can comprise, for example, one, two, three, four or more converters (5)”).

Regarding Claim 3, Greissler teaches the acceleration measurement module further comprises an A/D converter for converting an output signal from the acceleration sensor element into the acceleration measurement signal (Para 0031, “signal processors (6) …. analog or digital amplifier …”).

Regarding Claim 4, Greissler teaches the signal evaluation unit (Fig. 1; evaluation units 4) is further designed to evaluate output signals from the further functional module (Fig. 1; 1) (Para 0031, 0043, 0051 and 0056).

Regarding Claim 5, Greissler teaches the signal evaluation unit is designed to link the acceleration measurement signal to the output signal from the further functional module (Para 0027; Para 0043).

Regarding Claim 6, Greissler teaches the acceleration measurement module and the further functional module (Fig. 1, 1) are each interoperable with the signal evaluation unit (Fig. 1, 4) (Para 0026-0027, 0031, 0043 “Each individual measuring element (1) can transmit data to and/or from one or more other measuring elements (1) and/or one or more evaluation units (4)”).

Regarding Claim 8, Greissler teaches further functional module is designed to measure rotation speed, temperature, force, rotation angle, or lubricant quality (Para 0027, “temperature …these physical variables are, for example, one or more angular change rates with respect to one or more angles α and/or one or more angles of rotation β”).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 7 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Greissler.
Regarding Claim 7, the only difference between the claimed invention and Greissler consists in the provision of a module for supplying electrical energy to the acceleration measurement module and to the signal evaluation unit. Examiner takes OFFICIAL NOTICE that an electrical energy supplying to the elements, such as the acceleration measurement module and to the signal evaluation unit, is common knowledge and merely indicative, or well known within the level of ordinary skill in the art in the art at the effective filing date, as Greissler inherently or implicitly teaches the measuring element (1) electrically connected to, and/or communicated with, signal processors (6), evaluation unit (4) and the computing unit (7) where all these elements require electrical energy (see at least Para 0026, 0029 and 0031). 

Regarding Claim 15, it is dependent on claim 9 having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claims 7 above. 

2.	Claims 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greissler in view of Motohashi et al. (US PGPUB US 20070058892 A1, hereinafter referred to as “Motohashi”).
Regarding Claim 9, it is an independent claim 1 having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.
The additional limitation of A bearing arrangement (Para 0008, “a sensor-equipped rolling bearing assembly”) …. a fixing ring fixed to either an inner ring or outer ring of the bearing (Para 0003, “a rotary bearing ring which is disposed radially inwardly of the fixed bearing ring and to which the wheel is mounted”; Para 0008, “a rotary bearing ring rotatably inserted through the fixed bearing ring and possessing a wheel-mounting portion on an outboard side thereof”; Para 0009, “mounting the displacement sensors to the inboard end of the fixed bearing ring or the need for forming the sensor mounting through-holes in the fixed bearing ring”) is taught by Motohashi at least at Para 0003 and 0008-0009.
Greissler and Motohashi are both considered to be analogous to the claimed invention because they are in the same field of measuring and analyzing decentralized events of a bearing and a sensor-equipped rolling bearing assembly. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greissler to incorporate the teachings of Motohashi and provide a bearing arrangement by using a fixed ring fixed to corresponding modules of the sensor set for the bearing recited in claim 1, thereby enhancing efficiency in monitoring a bearing state.   
Regarding Claim 10, it is dependent on claim 9 having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above. 
Regarding Claim 11, it is dependent on claim 9 having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claims 3 above. 
Regarding Claim 12, it is dependent on claim 9 having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above. 
Regarding Claim 13, it is dependent on claim 9 having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claims 5 above. 
Regarding Claim 14, it is dependent on claim 9 having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above. 
Regarding Claim 16, it is dependent on claim 9 having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale as of claim 8 above. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sato et al. (US PGPUB US 2003/0048962 A1) teaches a rolling bearing unit with a sensor including a fixed ring. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866     
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858